DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Pre-amendment
The present office action is made in response to the Pre-amendment of 2/26/2020. It is noted that in the Pre-amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has canceled claim 1 and added a new set of claims, i.e., claims 2-26, into the application. As amended and newly-added, the pending claims 2-26 are subjected to the following restriction.
Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 3-14, 17-18 and 20-26, drawn to a far-optical device having a reversal system and/or an optical beam deflection system, and specific features related to zoom magnification and lens structure, classified in G02B23/145; and
II.	Claims 15-16, drawn to a far-optical device having an objective, an eyepiece, a reversal system, and a central tube between the objective and the eyepiece wherein the central tube has a specific outside diameter, classified in G02B23/16.
5.	Claim 2 links inventions I-II.  Note that claim 19 does not recite any feature(s) used to group the claims as mentioned above, thus claim 19 will be examined with the linking claim 2 and the claims of the elected invention. The restriction requirement between the linked subject to the nonallowance of the linking claim, claim 2.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.	The inventions are distinct, each from the other because of the following reasons:
	Inventions I-II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, each subcombination has separate utility for use in an optical device having an image reversal system without the specific features related in other subcombinations.  For instance, the invention of Group I does not need a central tube has a specific outside diameter recited in the invention of Group II and vice versa.  See MPEP § 806.05(d).

7.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The different features recited in the subcombination have acquired separate status in the art in view of their different classification and require different searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872